      Case 1:19-cv-00226-AW-GRJ Document 16 Filed 04/08/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JEFFERY MATOS SOSA, individually
and on behalf of others similarly situated,
      Plaintiff,
v.                                                   Case No. 1:19-cv-226-AW-GRJ
SQUEAKY KLEAN SERVICES, INC.,
     Defendant.
_______________________________/
           ORDER REGARDING STIPULATION OF DISMISSAL

      The parties filed a Rule 41(a) joint stipulation of dismissal with prejudice.

ECF No. 14. It had electronic signatures of lawyers from each side, and as the

document itself recognized, such a filing typically is self-executing.

      Plaintiff has now filed a notice purporting to strike the stipulation of dismissal.

ECF No. 15. A plaintiff cannot unilaterally strike a joint stipulation of dismissal.

Therefore, the court will construe the notice (ECF No. 15) as a motion to strike the

notice of dismissal and to reopen the case. If defendant opposes this motion, it must

file a response no later than April 15, 2020, setting out its objection.

      SO ORDERED on April 8, 2020.

                                        s/ Allen Winsor
                                        United States District Judge
